

	

		II

		109th CONGRESS

		1st Session

		S. 1171

		IN THE SENATE OF THE UNITED STATES

		

			June 6, 2005

			Mr. Specter (for

			 himself, Mr. Bayh,

			 Ms. Collins, Mr. Johnson, Mrs.

			 Murray, Mr. Feingold, and

			 Mr. Wyden) introduced the following bill;

			 which was read twice and referred to the Committee on Foreign

			 Relations

		

		A BILL

		To halt Saudi support for institutions that fund, train,

		  incite, encourage, or in any other way aid and abet terrorism, and to secure

		  full Saudi cooperation in the investigation of terrorist incidents, and for

		  other purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Saudi Arabia Accountability Act of

			 2005.

		2.FindingsCongress makes the following

			 findings:

			(1)United Nations

			 Security Council Resolution 1373 (2001) mandates that all states refrain

			 from providing any form of support, active or passive, to entities or persons

			 involved in terrorist acts, take the necessary steps to prevent

			 the commission of terrorist acts, and deny safe haven to those

			 who finance, plan, support, or commit terrorist acts.

			(2)The Council on

			 Foreign Relations concluded in an October 2002 report on terrorist financing

			 that [f]or years, individuals and charities based in Saudi Arabia have

			 been the most important source of funds for al-Qaeda, and for years, Saudi

			 officials have turned a blind eye to this problem.

			(3)In a June 2004

			 report entitled Update on the Global Campaign Against Terrorist

			 Financing, the Council on Foreign Relations reported that [w]e

			 find it regrettable and unacceptable that since September 11, 2001, we know of

			 not a single Saudi donor of funds to terrorist groups who has been publicly

			 punished.

			(4)According to the

			 final report of the National Commission on Terrorist Attacks Upon the United

			 States, when asked where terrorist leaders would likely locate their bases,

			 military officers and government officials repeatedly listed Saudi Arabia as a

			 prime location.

			(5)A report released

			 on January 28, 2005 by Freedom House’s Center for Religious Freedom found that

			 Saudi Arabia is the state most responsible for the propagation of material

			 promoting hatred, intolerance, and violence within United States mosques and

			 Islamic centers, and that these publications are often official publications of

			 a Saudi ministry or distributed by the Embassy of Saudi Arabia in Washington,

			 D.C.

			(6)During a July

			 2003 hearing on terrorism before the Subcommittee on Terrorism, Technology and

			 Homeland Security of the Committee on the Judiciary of the Senate, David

			 Aufhauser, General Counsel of the Treasury Department, stated that Saudi Arabia

			 is, in many cases, the epicenter of financing for

			 terrorism.

			(7)The New York

			 Times, citing United States and Israeli sources, reported on September 17,

			 2003, that at least 50 percent of the current operating budget of Hamas comes

			 from people in Saudi Arabia.

			(8)The Middle East

			 Media Research Institute concluded in a July 3, 2003, report on Saudi support

			 for Palestinian terrorists that for decades, the royal family of the

			 Kingdom of Saudi Arabia has been the main financial supporter of Palestinian

			 groups fighting Israel. The report notes specifically that

			 Saudi-sponsored organizations have funneled over $4,000,000,000 to finance the

			 Palestinian intifada that began in September 2000.

			(9)A joint committee

			 of the Select Committee on Intelligence of the Senate and the Permanent Select

			 Committee on Intelligence of the House of Representatives issued a report on

			 July 24, 2003, that quotes various United States Government personnel who

			 complained that the Saudis refused to cooperate in the investigation of Osama

			 bin Laden and his network both before and after the September 11, 2001,

			 terrorist attacks.

			(10)After the 1996

			 bombing of the Khobar Towers housing complex at Dahran, Saudi Arabia, which

			 killed 19 United States Air Force personnel and wounded approximately 400

			 people, the Government of Saudi Arabia refused to allow United States officials

			 to question individuals held in detention by the Saudis in connection with the

			 attack.

			(11)As recounted by

			 counterterrorism officials in a September 2003 issue of Time Magazine, Saudi

			 Arabia denied United States officials access to several suspects in the custody

			 of the Government of Saudi Arabia, including a Saudi Arabian citizen in

			 detention for months who had knowledge of extensive plans to inject poison gas

			 in the New York City subway system.

			(12)The United

			 States Commission on International Religious Freedom has reported that Saudi

			 Arabian Government-funded textbooks used both in Saudi Arabia and also in North

			 American Islamic schools and mosques have been found to encourage incitement to

			 violence against non-Muslims.

			(13)Many religious

			 institutions that receive funding from Saudi Arabia, and the literature

			 distributed by such institutions, teach a message of hate and intolerance that

			 provides an ideological basis for anti-Western terrorism. The effects of such

			 teachings are evidenced by the fact that Osama bin Laden and 15 of the 19

			 individuals who participated in the terrorist attacks of September 11, 2001

			 were citizens of Saudi Arabia.

			(14)There are

			 indications that, since the May 12, 2003, suicide bombings in Riyadh, the

			 Government of Saudi Arabia is making a more serious effort to combat

			 terrorism.

			3.Sense of

			 CongressIt is the sense of

			 Congress that—

			(1)it is imperative

			 that the Government of Saudi Arabia immediately and unconditionally—

				(A)provide complete,

			 unrestricted, and unobstructed cooperation to the United States, including the

			 unsolicited sharing of relevant intelligence in a consistent and timely

			 fashion, in the investigation of groups and individuals that are suspected of

			 financing, supporting, plotting, or committing an act of terror against United

			 States citizens anywhere in the world, including within the Kingdom of Saudi

			 Arabia;

				(B)permanently close

			 all charities, schools, or other organizations or institutions in the Kingdom

			 of Saudi Arabia that fund, train, incite, encourage, or in any other way aid

			 and abet terrorism anywhere in the world (hereafter in this Act referred to as

			 Saudi-based terror organizations), including by means of

			 providing support for the families of individuals who have committed acts of

			 terrorism;

				(C)end funding or

			 other support by the Government of Saudi Arabia for charities, schools, and any

			 other organizations or institutions outside the Kingdom of Saudi Arabia that

			 train, incite, encourage, or in any other way aid and abet terrorism anywhere

			 in the world (hereafter in this Act referred to as offshore terror

			 organizations), including by means of providing support for the

			 families of individuals who have committed acts of terrorism; and

				(D)block all funding

			 from private Saudi citizens and entities to any Saudi-based terror organization

			 or offshore terrorism organization; and

				(2)the President, in

			 deciding whether to make the certification under section 4, should judge

			 whether the Government of Saudi Arabia has continued and sufficiently expanded

			 the efforts to combat terrorism that it redoubled after the May 12, 2003,

			 bombing in Riyadh.

			4.Sanctions

			(a)Restrictions on

			 exports and diplomatic travelUnless the President makes the

			 certification described in subsection (c), the President shall take the

			 following actions:

				(1)Prohibit the

			 export to the Kingdom of Saudi Arabia, and prohibit the issuance of a license

			 for the export to the Kingdom of Saudi Arabia, of—

					(A)any defense

			 articles or defense services on the United States Munitions List under

			 section

			 38 of the Arms Export Control

			 Act (22

			 U.S.C. 2778) for which special export controls are warranted

			 under such Act (22

			 U.S.C. 2751 et seq.); and

					(B)any item

			 identified on the Commerce Control List maintained under part 774 of title 15,

			 Code of Federal Regulations.

					(2)Restrict travel

			 of Saudi diplomats assigned to Washington, District of Columbia, New York, New

			 York, the Saudi Consulate General in Houston, or the Saudi Consulate in Los

			 Angeles to a 25-mile radius of Washington, District of Columbia, New York, New

			 York, the Saudi Consulate General in Houston, or the Saudi Consulate in Los

			 Angeles, respectively.

				(b)WaiverThe

			 President may waive the application of subsection (a) if the President—

				(1)determines that

			 it is in the national security interest of the United States to do so;

			 and

				(2)submits to the

			 appropriate congressional committees a report that contains the reasons for

			 such determination.

				(c)CertificationThe

			 President shall transmit to the appropriate congressional committees a

			 certification of any determination made by the President after the date of the

			 enactment of this Act that the Government of Saudi Arabia—

				(1)is fully

			 cooperating with the United States in investigating and preventing terrorist

			 attacks;

				(2)has permanently

			 closed all Saudi-based terror organizations;

				(3)has ended any

			 funding or other support by the Government of Saudi Arabia for any offshore

			 terror organization; and

				(4)has exercised

			 maximum efforts to block all funding from private Saudi citizens and entities

			 to offshore terrorist organizations.

				5.Report

			(a)Requirement for

			 reportNot later than 6 months after the date of the enactment of

			 this Act, and every 12 months thereafter until the President makes the

			 certification described in section 4(c), the Secretary of State shall submit to

			 the appropriate congressional committees a report on the progress made by the

			 Government of Saudi Arabia toward meeting the conditions described in

			 paragraphs (1) through (4) of section 4(c).

			(b)FormThe

			 report submitted under subsection (a) shall be in unclassified form but may

			 include a classified annex.

			6.Appropriate

			 congressional committees definedIn this Act, the term appropriate

			 congressional committees means the Committee on Foreign Relations of

			 the Senate and the Committee on International Relations of the House of

			 Representatives.

		

